Citation Nr: 1215385	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-32 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right knee condition, including the question of whether a timely Notice of Disagreement (NOD) was received on this issue.

2. Entitlement to an initial evaluation higher than 10 percent for right ankle strain, including the question of whether a timely NOD was received on this issue.

3. Entitlement to an initial evaluation higher than 10 percent for left knee strain, status post patellar tendon rupture and repair, including the question of whether a timely NOD was received on this issue.

4. Entitlement to a compensable evaluation for a residual scar from a hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, with jurisdiction later being transferred to the RO in Chicago, Illinois. That rating decision granted service connection for right ankle strain, and left knee strain, and denied service connection for a right knee condition. The Veteran contested the assigned 10 percent ratings for right ankle strain and left knee strain, as well as denial of service connection for a right knee condition.

During pendency of this case, a claim previously on appeal for service connection for left ankle strain was granted, pursuant to a May 2011 RO rating decision.           The Veteran has not appealed the initial rating or effective date, and hence  this claim has been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Upon review of the claims file, the Board has determined that there is a preliminary question raised as to whether a timely NOD was filed with the RO's June 2006 rating decision. As indicated below, the Board is therefore remanding these claims back to the RO for further inquiry into this subject. 

Meanwhile, the Veteran has filed a clearly timely NOD with the March 2011 RO rating decision denying a compensable evaluation for a residual scar from a hernia. This additional matter is not yet formally before the Board, and must be remanded for initial issuance to the Veteran of a Statement of the Case (SOC). See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran has also raised the issue of a temporary total rating for left knee strain under 38 C.F.R. § 4.30 following surgical convalescence. As this claim   has not yet been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ), it is referred there for initial consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Under VA law, an appeal to the Board consists of a timely filed Notice of Disagreement in writing and only then, after a Statement of the Case has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent statement). See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200-20.202 (2011).

A Notice of Disagreement requires that there have been a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result. While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review. 38 C.F.R.        § 20.201. 

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the RO within one-year from the date that the RO mailed the notice of the determination --otherwise, that determination will become final. 38 U.S.C.A. § 7105(b)(1);                 38 C.F.R. § 20.302. The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(a).


The claims file reflects that by a June 2006 RO rating decision, the Board granted claims for service connection for right ankle strain and left knee strain, and denied service connection for a right knee condition. The Veteran was notified of this decision in correspondence issued later that month. 

Subsequently, a May 2007 RO rating decision was issued on matters unrelated to the subject of the present appeal.

In April 2008, the Veteran's representative filed a NOD, purportedly with the        May 2007 rating decision. The NOD contested the initial 10 percent evaluations assigned for right ankle strain and left knee strain, as well as denial of service connection for a right knee condition. 

However, the April 2008 NOD was clearly filed outside of the one-year time limit from notification to the Veteran of the June 2006 RO rating decision which actually decided the matters he is contesting. As such, there is a preliminary question raised of whether a timely NOD has been received on these three claims.

Consequently, this case must be remanded to the RO for issuance of a Supplemental Statement of the Case (SSOC) on whether a timely NOD was filed on the matters that have been certified to the Board. See e.g., Marsh v. West, 11 Vet. App. 468, 470 (1998) (a determination of the timeliness of an NOD is an appealable issue, as to which a claimant is entitled to file an NOD and as to which he or she must then receive an SOC). See too, Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

Apart from the above discussion, the Board finds that the Veteran has filed a timely NOD on a distinct issue, that of his disagreement with a March 2011 RO rating decision denying a compensable evaluation for a residual scar from a hernia.         The RO must now provide the Veteran with a SOC on this claim, as the next stage in perfecting an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238,  240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue a SSOC addressing the 
Veteran's claims for service connection for a right knee condition, and increased evaluations for right ankle and left knee strain, with regard to the preliminary issue of whether a timely NOD was received as to the RO's original decision on these claims.

2. The RO/AMC also should issue a SOC addressing the issue of entitlement to a compensable evaluation for a residual scar from a hernia. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 

